

Exhibit 10.41.2
 
November 1, 2010
 

To:       
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
 
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

 
Ladies and Gentlemen:
 
     This letter agreement is being executed and delivered to confirm and set
forth the terms and conditions of an agreement among Morgan Stanley & Co.
Incorporated, as sales agent and/or principal (the “Manager”) and Citigroup
Inc., a Delaware corporation (the “Company”), relating to the Equity
Distribution Agreement, dated April 26, 2010 (the “Agreement”), among the
Manager, the Company and the United States Department of the Treasury, as
selling stockholder (the “Selling Stockholder”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Agreement.
 
     The Company hereby informs the Manager and the Selling Stockholder that the
Company’s representation set forth in Section 1(a)(v)(B)(3) of the Agreement
(the “ineligible issuer representation”) was, and will continue to be,
inaccurate on and after October 19, 2010.
 
     The Manager hereby agrees that (1) with respect to Section 2(d) of the
Agreement, (a) the Company shall not be deemed to have affirmed the ineligible
issuer representation at any time on or after October 19, 2010, and (b) the
Manager’s obligation to use its commercially reasonable efforts to sell the
Shares on behalf of the Selling Stockholder as sales agent shall not be subject
to the continuing accuracy of the ineligible issuer representation, and (2) with
respect to Section 8(f) of the Agreement, the ineligible issuer representation
shall not remain operative or in full force and effect on any date on or after
October 19, 2010.
 
     Each party hereto agrees and acknowledges that the Agreement, including the
representations and warranties of the Company and the Selling Stockholder, as
modified by this letter agreement, is in all respects ratified and confirmed.
 

--------------------------------------------------------------------------------

 

     Please evidence your acknowledgement of and agreement with the foregoing by
executing and returning a duplicate of this letter agreement.
 

  Very truly yours,       CITIGROUP INC.       By:   /s/ John C. Gerspach      
Name:   John C. Gerspach     Title: Chief Financial Officer


Acknowledged and agreed to as of the date first above written:
 

MORGAN STANLEY & CO. INCORPORATED         By: /s/ Kenneth G. Pott       Name:
Kenneth G. Pott     Title: Managing Director       UNITED STATES DEPARTMENT OF
THE TREASURY         By:   /s/ Timothy G. Massad       Name:   Timothy G. Massad
    Title: Acting Assistant Secretary for       Financial Stability and Chief
Counsel  


--------------------------------------------------------------------------------